—In an action to recover damages for breach of a homeowner’s insurance policy, the defendant appeals from a judgment of the Supreme Court, Rockland County (Sherwood, J.), entered November 17, 1998, which, upon an order of the same court, dated October 29, 1998, granting the plaintiff’s motion for summary judgment, is in favor of the plaintiff and against it in the principal sum of $5,500.
Ordered that the judgment is affirmed, with costs.
After the plaintiff established his prima facie entitlement to judgment as a matter of law, the defendant failed to raise a triable issue of fact (see, CPLR 3212 [b]) as to whether the alleged loss was excluded from coverage under the terms and provisions of the subject policy. Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.